UNITED STATES DISTRICT COURT

 

FOR THE DISTRICT OF COLUMBIA F I L E D
MAY 2 7 2015

) Clerk, U.S. District 8. Bankruptcy

VICKIE L. DAWSON, ) Courts for the District of Cotumbia
)
Plaintiﬂ', )
)

v. ) Civil Action No. 14-1765 (RCL)

)
PENSION PLAN FOR THE OFFICE )
EMPLOYEES OF THE INTERNATIONAL )
BROTHERHOOD OF ELECTRICAL )
WORKERS )
)
And )
)
INTERNATIONAL BROTHERHOOD OF )
ELECTRICAL WORKERS, )
)
Defendants. )

MEMORANDUM OPINION

The instant lawsuit arises from a dispute over disability beneﬁts. Plaintiff Vickie Dawson
commenced this action to recover disability beneﬁts from defendants Pension Plan for the Ofﬁce
Employees of the International Brotherhood of Electrical Workers (the Plan) and International
Brotherhood of Electrical Workers (IBEW), pursuant to the Employee Retirement Income Security
Act, 29 U.S.C. § 1132, and 28 U.S.C. § 1331.

Pending before the Court are cross-motions for summary judgment.

I. FACTUAL AND PROCEDURAL BACKGROUND
IBEW sponsored “the Plan,” an employee pension beneﬁt plan governed by its written

Rules and Regulations. In order to be entitled to a disability beneﬁt under the Plan, the Rules and

Regulations require that a participant be totally disabled, which is deﬁned as ‘ﬁmable to engage in

32-—v—-—-_ _ _, ,_

 

 

Second, Ms. Dawson points out, “when the appeal comes in, it is summarized for the IEC
by the IST, not exactly a Chinese wall,” id., implying that it was inappropriate for Mr.  to
provide a summary of the claim history to the IEC for their review. However, Ms. Dawson does

provides no legal support for her position and the Court ﬁnds this in no way vitiates the review

process.

Third, the Plan “referred Ms. Dawson back to IMED (the health consultant provider). The

[] Plan takes action through its Plan Administrator, the IST. In other words, the IST retained
consultants. That’s not inline [sic] with the de novo review conceived of by the regulations.” Id.
While the Court cannot ascertain exactly what Ms. Dawson argues, it seems she means to imply
impropriety from the fact that the independent physician consultants came from the same
organization at both the application and appeal stage. IMED’s organizational purpose is to provide
independent reviews, however, and Ms. Dawson presents no evidence calling into question the

independence of the three physicians.
IV. CONCLUSION
For the aforementioned reasons, the Court ﬁnds that there are no genuine issues as to any
material facts in this case. The Court hereby GRANTS defendants’ motion [13] for summary
judgment and DENIES plaintiff’s motion [15] for summary judgment. This case will be
DISMISSED with prejudice.
A separate order will be issued alongside this opinion reﬂecting the relief contemplated

herein.

IT IS SO ORDERED.

Signed May 26, 2015 by Royce C. Lamberth, United States District Judge.

12

 

 

 

 

that the doctors’ conclusions were incorrect. In short, she merely disagrees with their conclusion.
Neither Ms. Dawson nor this Court is equipped to second-guess the opinions of medical
professionals without as much as one citation to a relevant source. Therefore the Court must
conclude that the Plan’s decision to accept the opinions of three independent medical professionals
that Ms. Dawson was not disabled was reasonable.

Nor is the Plan required to award Ms. Dawson a disability beneﬁt because the NEBF and
RRB determined her to be disabled: While the standards may be the same, Ms. Dawson points to
no law requiring the Plan to consider these determinations. Ms. Dawson points to Mr. Chilia’s
statement as evidence that the Plan’s decision was inconsistent with standard practice:

Had the RB awarded Ms. Dawson a disability pension prior to her application to

the OE Plan, it is likely that her application would have been approved without

being referred for review by an independent physician. Further, the NEBF’s

practice is to approve disability applications for those participants who can show

they have been approved for a disability pension from the Social Security

Administration or the Railroad Retirement Board.
AR 2. However, the Plan’s failure to automatically award beneﬁts in this case is not inconsistent
with this statement. When Mr. Chilia made the initial beneﬁts determination in this case, he had
no evidence that either the RRB or the NEBF had approved Ms. Dawson’s beneﬁt application, so
it obtained an independent review of her claim. Nothing in Mr. Chilia’s statement implies the Plan
typically reverses its decisions on the basis of an award of beneﬁts from another source in the face
of newly-obtained conﬂicting medical opinions. Ms. Dawson simply presents no evidence that the
Plan was required to consider the NEBF or RRB determinations on her case’s appeal.

In short, Ms. Dawson has failed to set forth speciﬁc facts showing that there is a genuine

issue for trial. Fed. R. Civ. P. 56(6). The evidence suggests that the Plan acted reasonably in

denying her beneﬁts claim, and Ms. Dawson sets forth no facts that tend to show otherwise.

However, the Rules and Regulations at issue explicitly state that the Plan’s claims procedures will

be provided in the SPD, R&R 24, with the effect of incorporating the claims procedures into the

Plan. See Zalduondo v. Aetna Life Ins. Co., 952 F. Supp. 2d 228, 232 (D.D.C. 2013). Ms. Dawson
admits that the claims procedures outlined in the SPD comply with federal regulations. P1.’s Opp’n
4. Even if that were not the case, Ms. Dawson fails to allege that she was not provided with the
claims procedures or that she was otherwise harmed because the procedures were printed in the
SPD rather than the Rules and Regulations. Because she does not allege harm, she would not be

entitled to a remedy even if there were a deﬁciency. See, e. g.,Clark v. Feder, Semo & Bard, 808
F. Supp. 2d 219, 230 (D.D.C. 2011) (deﬁciency in SPD only gives rise to claim for relief where
there is a showing of actual loss).

2. Notice of Adverse Determination

Ms. Dawson also argues the initial notice of the denial of her claim did not contain a

speciﬁc reason for the adverse determination, as is required by 29 C.F.R. 2560.503-1(g). The initial

notice informed Ms. Dawson:

In order to be considered totally disabled, an employee must be “unable to engage
in any substantialgainfulactivity by reason ofanymedically determinablephysical
or mental impairment which can be expectedto result in death or has lastedor can

be expected to lastfor a continuous period ofnot less than twelve (12) months.”

In order to determine whether you are totally disabled under this deﬁnition, we
sought an independent medical review of the medical records you submitted to the

IBEW under cover dated April 23, 2012. As you can see from the enclosed record
review report, the reviewing physician determined that you are not unable to engage
in any substantial gainful activity by reason of a detemiinable physical or mental
impairment. I have therefore determined that you are not eligible for a disability

retirement based on total disability.
AR 1. The letter then informed Ms. Dawson of her right to appeal the decision.
Mr. Chilia’s denial letter meets the federal requirements. The letter referred to the speciﬁc

plan provision on which the determination is based, explained why her claim was denied and

10